This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WESLEY RUNYAN and
 3 JAN RUNYAN,

 4                 Plaintiff-Appellees,

 5 vs.                                                                         NO. 31,831

 6 EDUARDO J. MERINO, Individually
 7 and d/b/a/ J.E.M. CONSTRUCTION,

 8                 Defendant-Appellant,

 9 Sanders, Bruin, Coll & Worley, P.A.
10 Clayton S. Hightower
11 Roswell, NM

12 for Appellee

13 Bernadette Sedillo
14 Las Cruces, NM

15 for Appellant

16 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
17 Charles C. Currier, District Judge
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary affirmance was proposed for the reason stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.

8
9                                          TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 LINDA M. VANZI, Judge



13
14 J. MILES HANISEE, Judge




                                            2